DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 both recite “a second contact portion” and later recite “a plurality of the second contact portions”.  It is unclear if the plurality of second contact portions are third contact portions or if the second contact portion comprises a plurality of second contact portions.  For examination purposes, the claims will be interpreted as the second contact portion comprises a plurality of second contact portions since this appears consistent with the specification and drawings.  
Claim 3 recites wherein “the second contact portions of the plurality of the second contact portions are formed to diverge from each other in a specified middle portion of the elastic member in a facing direction and to each extend toward the second pressing surface, the facing direction being a direction in which the first and second pressing surfaces face each other.”  Based on paragraph 58 of the along the y direction and in the x direction.  Clarification is requested.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 appears to be missing the word “hole” after “fastening” in line 6 of the claim.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  third contact portion and a fourth contact portion in the at least some of the cross- sections of the elastic member, the third contact portion being brought into contact with the first wall surface, the fourth contact portion being brought into contact with the second wall surface as well as and the third and fourth contact portions are each arranged in a middle portion in the facing direction between an end of the first contact portion and the end of a corresponding one of the second contact portions of the plurality of the second contact portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication No. 2015/0205186).  Park teaches an image-capturing apparatus (camera module, fig. 1) comprising: a first case 100 that includes a first pressing surface (130 against 430); a second case 200 that includes a second pressing surface (220 against 430) arranged to face the first pressing surface, and is connected to the first case (100 is coupled to 200 via screw threads or adhesive, see paragraph 45 for example); a connection mechanism (screw threads) that is capable of connecting the first and second cases; and an elastic member 430 that includes a first contact portion and a second contact portion in at least some of cross-sections of the elastic member, the first contact portion being brought into contact with the first pressing surface, the second contact portion being brought into contact with the second pressing surface, the elastic member including a plurality of the second contact portions 430a, the elastic member hermetically sealing a space between the first and second pressing surfaces.  The  applicant is directed to review figures 7-9.  Regarding s 3-5, fig. 9 depicts where wherein the second contact portions of the plurality of the second contact portions are formed to diverge from each other in .
Claim(s) 1, 4-12, 13-14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent No. 9190638).  (the limitation of an image capturing apparatus is considered an intended use) Lee teaches an apparatus comprising: a first case 110 that includes a first pressing surface (112 against 150); a second case 120 that includes a second pressing surface (122 against 150) arranged to face the first pressing surface, and is connected to the first case, (fig 3B); a connection mechanism (20) that is capable of connecting the first and second cases; and an elastic member 350 that includes a first contact portion and a second contact portion in at least some of cross-sections of the elastic member, the first contact portion being brought into contact with the first pressing surface, the second contact portion being brought into contact with the second pressing surface, the elastic member including a plurality of the second contact portions 354b, the elastic member hermetically sealing a space between the first and second pressing surfaces.  The  applicant is directed to review figure 3B.  Regarding claim 12, 352/252a may be interpreted as a third contact portion and wile two of the 354b elements are the second contact portions, the third 354b element may be interpreted as the fourth contact portion.  Regarding claim 15, fig 3B depicts the first fastening hole in the first case, a second fastening hole in the second case and arranged to face the first fastening, and a fastening member inserts into the first and second fastening holes.  
Regarding claims 13 and 14, in an alternative interpretation, 352/252a may be interpreted as the first contact portion, the upper and lower 354b may be interpreted as the second contact portions, and the third 354a and fourth (middle 354b) contact portions are respectively arranged to be situated at .  
Claim(s) 1-2, 6-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (U.S. Patent No. 3640424). Ando teaches an image-capturing apparatus (camera 4) comprising: a first case 2 that includes a first pressing surface; a second case 3 that includes a second pressing surface arranged to face the first pressing surface, and is connected to the first case; a connection mechanism 2a/3a that is capable of connecting the first and second cases; and an elastic member 6 that includes a first contact portion 6a and a second contact portion 6b in at least some of cross-sections of the elastic member, the first contact portion being brought into contact with the first pressing surface, the second contact portion being brought into contact with the second pressing surface, the elastic member including a plurality of the second contact portions 7, the elastic member hermetically sealing a space between the first and second pressing surfaces.  Regarding claim 2, fig. 2 depicts wherein the first and second cases form an internal space by being connected to each other, and the image-capturing apparatus 4 further comprises an image- capturing section that is arranged in the internal space


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 2015/0205186).  Park teaches the salient features of the claimed invention except for the first and In re Leshin, 125 USPQ 416.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 9190638).  Lee teaches the salient features of the claimed invention except for the first and second cases are each formed of resin material.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize resin material for the first and second cases for the purpose of utilizing readily available cost effective materials.  The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeno (U.S. Patent No. 4803504) teaches a camera sealed between two body parts with a gasket providing a seal. Sloan (U.S. Patent No. 4072245) teaches an o-ring seal with multiple contact portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852